Citation Nr: 0814853	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-30 575	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the left upper extremity to include as 
secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral 
neuropathy of the right upper extremity to include as 
secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for prostate cancer to 
include as due to exposure to Agent Orange.

REPRESENTATION

Veteran  represented by:           The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION 

The veteran, who is the appellant, served on active duty from 
October 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007, the Board remanded the case for additional 
development.  As the requested development has been completed 
to the extent possible, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Peripheral neuropathy of the left upper extremity was not 
affirmatively shown to have been present during service; 
peripheral neuropathy of the left upper extremity was not 
manifest to a compensable degree within one year of 
separation from active duty; and the current peripheral 
neuropathy of the left upper extremity, first shown after the 
one-year presumptive period, is unrelated to a disease, 
injury, or event of active service origin to include the 
service-connected diabetes mellitus.

2. Peripheral neuropathy of the right upper extremity to 
include as due to service-connected diabetes mellitus is not 
currently shown.

3. Prostate cancer is not currently shown.




CONCLUSIONS OF LAW

1. Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service; peripheral neuropathy 
of the left upper extremity as a chronic disease may not be 
presumed to have been incurred in service; peripheral 
neuropathy of the left upper extremity may not be presumption 
to be due to exposure to Agent Orange; and peripheral 
neuropathy of the left upper extremity is not proximately due 
to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2. Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

3. Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004, in March 2006, and in August 
2007.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, and evidence that the 
claimed disabilities were caused or aggravated by a service-
connected disability.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provisions for the effective date of the claims, that is, the 
date of receipt of the claims, and for the degree of 
disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing, and the RO has 
obtained the veteran's service medical records and VA medical 
records identified by the veteran to include records from the 
Charleston VA Medical Center since August 2006.  The veteran 
has not identified any other pertinent evidence to include VA 
records for the RO to obtain on his behalf.

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for prostate cancer, but further 
development in this respect is not required.  There is no 
record of a diagnosis of prostate cancer during service or 
after service.  Under these circumstances, a medical 
examination or medical opinion is not required for the claim 
under 38 C.F.R. § 3.159(c)(4).

As for the claims of service connection for peripheral 
neuropathy of the right and left upper extremities as 
secondary to diabetes mellitus, pursuant to the Board's 
remand, VA attempted to afford the veteran a VA compensation 
examination in an effort to substantiate the claims.  A 
record in the file indicates that the veteran failed to show 
for the VA examination in October 2007.  Accordingly the 
Board's decision is based on the evidence of record.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no complaint, finding, or 
history of peripheral neuropathy of the upper extremities or 
prostate cancer.

After service, in May 1991, the veteran was diagnosed with 
right radial tunnel syndrome.  

By a rating decision in January 2002, the RO granted service 
connection for diabetes mellitus as due to exposure to 
herbicides, on a presumptive basis, as the veteran served in 
Vietnam during the Vietnam War era.  

VA records disclose that in May 2004 the veteran complained 
of scrotal pain.  An ultrasonography revealed two small 
cysts, but nothing pathological.  In March 2005, a CT scan of 
the abdomen and pelvis was negative for any evidence of 
abdominal/pelvic mass or adenopathy to suggest malignancy.  

On VA examination in April 2005, the veteran complained of 
paresthesias in the hands.  Electrodiagnostic testing of the 
upper extremities was normal with no evidence of peripheral 
neuropathy.  The veteran also complained of prostate trouble.  

In a rating decision in June 2005, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
as secondary to the service-connected diabetes mellitus. 

VA records disclose that in July 2006 the veteran was fitted 
with a splint for peripheral neuropathy of the left arm that 
was associated with coronary artery bypass graft surgery.  In 
August 2006, history included a coronary artery bypass graft 
in June 2006 with immediate post-operative complications of 
paresthesia, swelling, and weakness of the left upper 
extremity.  A nerve conduction study of the left upper 
extremity revealed sensory motor peripheral neuropathy, most 
consistent with brachial plexus injury/compression during 
surgery.  On further testing in August 2006, the impression 
was post-coronary artery bypass graft with left-sided pleural 
effusion resulting in left-sided weakness of the upper and 
lower extremities, most likely brachial plexus injury.  

In August 2006, the veteran underwent a thoracostomy.  The 
diagnosis was left-sided pleural effusion post- coronary 
artery bypass graft and neuropathic pain secondary to 
brachial plexus injury.  Subsequent medical treatment notes 
recorded continued complaints of neuropathic pain.  In 
November 2006, the veteran was evaluated for left upper 
extremity weakness and numbness.  The assessment was brachial 
plexopathy post-coronary artery bypass graft, superimposed on 
diabetic neuropathy.  The examiner stated that the neuropathy 
was almost certainly diabetic in origin, but a thorough work-
up was needed. 

In November 2006, the veteran testified that he was waiting 
the results from VA of a biopsy to determine whether he had 
prostate cancer. 

VA records dated in August 2007 disclose a history of benign 
prostate hypertrophy, but not prostate cancer. 

In accordance with the Board's remand, the RO scheduled the 
veteran for a VA examination to determine whether he had 
peripheral neuropathy of the upper extremities due to 
diabetes mellitus.  VA records show that the veteran failed 
to report for the VA examination scheduled in October 2007. 




Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active military 
service and diabetes mellitus or cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, the disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  The provision of 38 C.F.R.§ 3.310(a) was recently 
amended to conform with Allen, but since VA has been 
complying with Allen since the decision was issued in 1995, 
the amendment is not a liberalizing change in the law and 
does not otherwise change the application of the 38 C.F.R. § 
3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996), and 67 Fed. 
Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Peripheral Neuropathy of the Left and Right Upper Extremities 

On the basis of the service medical records, peripheral 
neuropathy of the left and right upper extremities were not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 38 
C.F.R. §3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that peripheral neuropathy of the left 
and right upper extremities was noted or observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).



Also, there is no competent evidence of acute and subacute 
peripheral neuropathy of the left and right upper extremities 
within one year of exposure to herbicides in Vietnam to 
establish service connection on a presumptive basis due to 
exposure to herbicides in Vietnam under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

After service in April 2005, a nerve conduction study 
revealed that the nerves in the upper extremities were all 
completely normal with no electrodiagnostic evidence of 
peripheral neuropathy, and there is no current evidence of 
peripheral neuropathy of the right upper extremity. 

In July 2006, the veteran's left arm was fitted with a splint 
for peripheral neuropathy.  An August 2006 nerve conduction 
study of the left upper extremity revealed sensory motor 
peripheral neuropathy.  

Peripheral Neuropathy of the Left Upper Extremity

Considering the evidence in the context of service connection 
based on the initial documentation of peripheral neuropathy 
of the left upper extremity after service under 38 C.F.R. § 
3.303(d), there is no competent evidence of an association or 
link between peripheral neuropathy of the left upper 
extremity and an established injury or event in service.

As for secondary service connection, that is, that the 
peripheral neuropathy was caused by service-connected 
diabetes mellitus, the evidence of record shows that in 
November 2006, the assessment was brachial plexopathy 
post-coronary artery bypass graft, superimposed on diabetic 
neuropathy.  The physician stated that although the 
neuropathy was almost certainly diabetic in origin, a further 
work-up was needed.  For this reason, the Board remanded the 
case for a VA examination to determine whether the veteran 
did have peripheral neuropathy of the upper extremities due 
to diabetes mellitus, but the veteran failed to report for 
the scheduled examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.   

Although the VA physician in November 2006 stated that the 
neuropathy was almost certainly diabetic in origin, he 
recommended a further work-up.  In contrast, in August 2006, 
a VA physician's impression was post-coronary artery bypass 
graft with left-sided pleural effusion resulting in left-
sided weakness of the upper and lower extremities, most 
likely brachial plexus injury.  

The Board may place greater weight on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000)

In weighing the probative value of the evidence in favor of 
the claim and against the claim, the evidence in favor of the 
claim consists of the VA physician's statement that the 
neuropathy was almost certainly diabetic in origin, but he 
did recommended a further work-up. 

The evidence against the claim consists of the VA examiner, 
whose impression was post-coronary artery bypass graft with 
left-sided pleural effusion resulting in left-sided weakness 
of the upper and lower extremities, most likely brachial 
plexus injury.  The opinion was based on electrodiagnostic 
testing and the favorable opinion was not.  The Board places 
more weight on the unfavorable medical opinion because the 
opinion was based on objective diagnostic testing and less 
weight on the favorable opinion, which was more subjective 
because the VA physician suggested that a further work-up be 
done. 

As for the veteran's statements and testimony, relating his 
current peripheral neuropathy of the left upper extremity to 
the service-connected diabetes mellitus, although the veteran 
is competent to describe symptoms pertaining to his claimed 
disability, where as here, the question involved is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claim for 
the reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Right Upper Extremity

As for the veteran's statements and testimony, regarding 
peripheral neuropathy of the right upper extremity, although 
the veteran is competent to describe symptoms, and a 
layperson is competent to identify a medical condition where 
the condition is a simple one, such as a broken leg as 
opposed to a form of cancer, peripheral neuropathy is not a 
condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



As the Board may consider only competent medical evidence to 
support its finding on the question of a medical diagnosis of 
peripheral neuropathy of the right upper extremity, which is 
not capable of lay observation, and as there is no favorable 
competent medical evidence to support the claim and in the 
absence of such evidence, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Prostate Cancer 

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to Agent Orange during active service, 
then prostate cancer will be service-connected, even though 
there is no record of such disease during service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

On the basis of the service medical records, prostate cancer 
was not affirmatively shown during service.  38 U.S.C.A. § 
1110; 38 C.F.R. §3.303(a).  After service, there is no 
competent evidence of a current diagnosis of prostate cancer.  

As for the veteran's statements and testimony, regarding 
prostate cancer, although the veteran is competent to 
describe symptoms, and a layperson is competent to identify a 
medical condition where the condition is a simple one, such 
as a broken leg as opposed to a form of cancer, prostate 
cancer is not a condition under case law, where lay 
observation has been found to be competent and the 
determination as to the presence of the disability is medical 
in nature, that is, not capable of lay observation.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

As the Board may consider only competent medical evidence to 
support its finding on the question of a medical diagnosis of 
prostate cancer, which is not capable of lay observation, and 
as there is no favorable competent medical evidence to 
support the claim and in the absence of such evidence, there 
is no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  For these reasons, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the left 
upper extremity to include as secondary to service-connected 
diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right 
upper extremity to include as secondary to service-connected 
diabetes mellitus is denied.

Service connection for prostate cancer to include as due to 
exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


